Sherman S.       Griffin                        April 22, 2015
#01799094
810 FM 2821       W
Huntsville, Texas 77349



Clerk's Office For The Court
                                                                        RECEIVED IN
Of Criminal Appeals Of Texas
Capitol Station, Texas
                                                                  COURT OF CRIMINAL APPEALS

Re:PD-1010-13 Trial Court Case No.    1225034
                                                                         MAY o 12015
C0A#:    14-12-00688-CR


                                                                       Abel Acosta, Clerk

Dear    Clerk:


          I am writiing your office requesting a copy of this said courts
opinion/ decision concerning case no. 14-12-00688-CR.

          If there are any costs associated with obtaining this, please
let me know, and I will remit payment as soon as possible.




                                                                         /-<?2-/<5T
                                                Sherman S. Grjjf/fin
                                                #01799094
                                                810 FM 2821   W
                                                Huntsville,   Texas 77349